PER CURIAM.
This is an appeal by Huntsville Mobile Homes Estates, Inc., from an order of the Madison County Circuit Court affirming the Alabama Public Service Commission’s denial of HMHE’s application for a motor carrier certificate of public convenience and necessity.
Because of our disposition of this appeal, pursuant to our statutorily prescribed scope of review (§ 37-1-124, Code 1975), a recital of the factual background of this case would serve no useful purpose. We affirm.
Where evidence is heard ore tenus by a hearing examiner, his findings of fact have a presumption of correctness; and, if it adopts the hearing examiner’s findings of fact, the Public Service Commission’s order is entitled to the same presumption. Ross Neely Express, Inc. v. Hornady Truck *15Lines, Inc., 387 So.2d 782 (Ala.1980); Alabama Public Service Commission v. Redwing Carriers, Inc., 366 So.2d 1111 (Ala. 1979); Redwing Carriers, Inc. v. Alabama Public Service Commission, 356 So.2d 129 (Ala.1978).
An order of the Alabama Public Service Commission is taken as prima facie just and reasonable; and may be set aside only if the Commission erred to the prejudice of the party seeking the application, or the order was procured by fraud or was based upon a finding of facts contrary to the substantial weight of the evidence. § 37-1-124, Code 1975; Ross Neely Express, Inc. v. Hornady Truck Lines, Inc., supra; Redwing Carriers, Inc. v. Alabama Public Service Commission, supra.
Pursuant to our statutorily prescribed scope of review, we have reviewed the entire record and find no error upon which to predicate an order of reversal.
AFFIRMED.
MADDOX, JONES, SHORES, EMBRY and BEATTY, JJ., concur.